Sims v. State                                                       






DISMISSED
 SEPTEMBER 20, 1990

NOS. 10-89-234-CR
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â 10-89-235-CR
Trial Court
#'s 891796 CR2
Â Â Â Â 891798 CR2
IN THE
COURT OF APPEALS
FOR THE
TENTH DISTRICT OF TEXAS
AT WACO

* * * * * * * * * * * * *

ALBERT SIMS,
Â Â Â Appellant
v.

THE STATE OF TEXAS,
Â Â Â Appellee

* * * * * * * * * * * * *

 From County Court at Law No. 2
McLennan County, Texas

* * * * * * * * * * * * *

O P I N I O N

* * * * * * *
Appellant entered pleas of not guilty before a jury to the
offenses of criminal trespass and resisting arrest.  He was
sentenced to 180 days in the McLennan County jail and payment of
court costs for criminal trespass.  For resisting arrest, Appellant
was sentenced to one year in the county jail, and payment of a
$1,000 fine and court costs.  
Appellant has filed a request in this court in each case,
personally signed and verified by Appellant, and approved as to
form and content by his attorney, to have his notices of appeal
withdrawn.  No decisions of this court having been delivered prior
to the receipt of these requests for withdrawal of his notices of
appeal, Appellant's requests are granted.  The appeals are
dismissed.
PER CURIAM
DO NOT PUBLISH  

rm:uppercase'>Brian Lancaster,
                                           Appellant
Â v.
Â 
The State of Texas,
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  Appellee
Â 
Â 
Â 

From the 272nd District
Court
Brazos County, Texas
Trial Court Nos. 07-01488-CRF-272,
07-01490-CRF-272,
07-03055-CRF-272,
07-03056-CRF-272, 07-03057-CRF-272,
07-3058-CRF-272, and
07-01489-CRF-272
Â 

ABATEMENT ORDER

Â 
Â Â Â Â Â Â Â Â Â Â Â  AppellantÂs brief is
overdue, and after notice to appellantÂs counsel to file a brief or extension
request, none has been filed. Â Therefore, we abate these causes to the trial
court for a hearing to determine: (1) why a brief has not been filed on
appellantÂs behalf; (2) whether counsel has abandoned the appeal; (3) whether
appellant still desires to proceed with the appeal; and (4) whether appellant
desires self-representation.Â  See Tex.
R. App. P. 38.8(b)(3); Fewins v. State, 170 S.W.3d 293 (Tex.
App.ÂWaco 2005, order).
Â Â Â Â Â Â Â Â Â Â Â  The trial court shall
conduct the hearing within 30 days after the date of this order.Â  The
trial court clerk and the court reporter shall file supplemental records within
45 days after the date of this order.Â  See Fewins, 170 S.W.3d at
296-97.
Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â Â  PER
CURIAM
Before
Chief Justice Gray,
Â Â Â Â Â Â Â Â Â Â Â  Justice
Vance, and
Â Â Â Â Â Â Â Â Â Â Â  Justice
Reyna 
Appeals
abated
Order
issued and filed December 17, 2008
Do
not publish
[CRPM]



Â